DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-12, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2002/0120261 Morris et al., hereinafter “Morris”.
Regarding claim 1, Morris discloses an energy treatment instrument (Abstract and Para 8) comprising: an insertion section in which a longitudinal axis is defined (Para 8; Figure 16 elements 18 and axis 18al; Para 83); a first probe provided on a distal side along the longitudinal axis of the insertion section (First probe is shown in Figure 16 element 18 on the left side); a second probe provided on the distal side along the longitudinal axis of the insertion section (A second probe is also shown in Figure 16 element 18 on the right side); an output section provided on each of the first probe and the second probe (Para 110 and Figure 21 disclose element 19d which is on the probes and Is defined was the electrode section of the probe that outputs energy, see also Para 83), and configured to output energy to an outside of the first probe and the second probe when supplied with energy (Para 83 and 84); and an adjuster configured to move the first probe in an extending direction of the first probe (Para 104-105) and to move the second probe in an extending direction of the second probe with an amount of movement which is different from an amount of movement of the first probe so as to adjust positions of end portions of the first probe and the second probe (Para 110 and Figure 21 that shows adjusters 21 that can move the probes separately).
Regarding claim 3, Morris discloses the adjuster (Figure 21, element 21 and Para 110) includes a plurality of movable bodies supporting the first probe and the second probe, respectively (Para 110; and Figure 21, element 21c that is on both sides to control movement).
Regarding claim 4, Morris discloses at least part of the movable bodies are coupled to each other (Figure 36B).
Regarding claim 5, Morris discloses the adjuster is configured to adjust the positions of the end portions of the first probe and the second probe on a group-by-group basis by grouping the positions of the end portions of the first probe and the second probe into a plurality of groups (Para 110 and 111; the first probe is grouped separately than the second probe and the end portions can be separately adjusted).
Regarding claim 6, Morris discloses a base provided on the distal side along the longitudinal axis of the insertion section (Figure 36B, element 16), and supporting the adjuster and configured to move each of the first probe and the second probe in the extending direction (Figure 36B, element 16 moves the individual adjusters of the two probes).
Regarding claim 8, Morris discloses a housing in which the base is disposed (Figure 36B, element 12).
Regarding claim 9, Morris discloses the output section is located closer to a basal portion than the end portion of each of the first probe and the second probe (Para 9 discloses that the electrode extends from the housing to a distal end).
Regarding claim 10, Morris discloses the insertion section is bent in accordance with a path up to a treatment target (Figure 36B and Para 145).
Regarding claim 11, Morris discloses a handle provided on a proximal portion of the insertion section (Figure 31, element 24), wherein the insertion section is rotatable around the longitudinal axis of the insertion section relative to the handle (Para 105 and 137).
Regarding claim 12, Morris discloses the insertion section is bent in a substantially L- shape (Figure 36B and Para 145).
Regarding claim 15, Morris discloses an energy treatment instrument (Abstract and Para 8) comprising: a first probe (First probe is shown in Figure 16 element 18 on the left side); a second probe (A second probe is also shown in Figure 16 element 18 on the right side); an output section provided on each of the first probe and the second probe, and configured to output energy to an outside of the first probe and the second probe when supplied with energy (Para 110 and Figure 21 disclose element 19d which is on the probes and Is defined was the electrode section of the probe that outputs energy, see also Para 83); and a base holding the first probe and the second probe (Figure 16, element 16), wherein the second probe is movable relative to the first probe in a direction crossing a longitudinal axis of the energy treatment instrument (Para 110 and Figure 21 that shows adjusters 21 that can move the probes separately or as shown in Figure 16 moving in a longitudinal direction 18al together).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0120261 Morris et al., hereinafter “Morris”, in view of US 2015/0164571 Saadat, hereinafter “Saadat”.
Regarding claim 13, Morris discloses all the limitations of claim 1. 
Morris does not disclose a protection member provided on a tip end of at least one of the first probe and the second probe, and configured to protect a hard tissue.
However, Saadat discloses an energy treatment device (Para 54) with adjustable probes (Figures 24A-D) and teaches a protection member provided on a tip end of at least one of the first probe and the second probe, and configured to protect a hard tissue (Para 185 and Figure 20B, element 348).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a protection member as taught by Saadat, in the invention of Morris, in order to protect tissue during energy treatment (Saadat; Para 185).

Allowable Subject Matter
Claim 14 is allowed.
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
References were found to teach energy treatment devices with adjustable probes, however, most references either taught a spring adjusting system, a manual adjusting system, or an actuator adjusting system. The adjuster taught by the allowable claims including an elastic member and a base with a guide was not found in any prior art. For this reason, claim 14 is allowed and claims 2 and 7 are objected to as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792